Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 10/18/2019. Claims 1-20 are currently pending.
Priority
	Current application, US Application No. 16606683 is a national stage entry of PCT/US2018/062230, International Filing Date: 11/21/2018.

Drawings
	The drawings are objected to because Fig. 9 and 10 include descriptions which are not clear.  As per Fig. 9, the description “Identify the fast wave azimuth corresponding to the middle point of the array” in the second box should be replaced with “identify the fast wave azimuth at a reference depth corresponding to the center of receiver array” or with an appropriate phrase for clarity with reference to specification [0045].
As per Fig. 10, the description “fast train and slow train” in “calculate slowness difference between fast train and slow train in frequency domain” should be replaced with “fast and slow wave trains” or with an appropriate description for clarity. The phrase TR-resolution is used without supporting description in the specification nor in the drawings. It is suggested to add a comment or a note regarding the meaning of TR-

    PNG
    media_image1.png
    616
    818
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    946
    media_image2.png
    Greyscale



Claim Objections
	Claim 13 is objected to because of the following informalities:  As per claim 13, the limitation “the frequency dependent anisotropy curve” in “preparing an anisotropy model from the frequency dependent anisotropy curve” should be replaced with “a frequency dependent anisotropy curve” or with an appropriate phrase because there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 13, 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 13, 17 and 18, the limitation “a transmission/receiver resolution anisotropy” appears ambiguous because a transmission/receiver resolution can be interpreted as a resolution of transmission or a resolution of receiver or a resolution of transmission and receiver. 	Furthermore, which resolution of transmission/receiver is being addressed, e.g. signal speed resolution or signal amplitude resolution, is not clear. 
	For the sake of examination, it is interpreted as “an anisotropy specified by a distance resolution between transmitter and receiver”.

As per claims 14-16 and 19-20, claims are also rejected under 35 USC 112(b) because base claims 13 and 18 are rejected under 35 USC 112(b).
	
Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 18  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 18 includes a limitation/element that use generic placeholders, “an information handling system” that is coupled with functional language “compute” without 
	
	The physical structure of “an information handling system” is interpreted as computing device 450 or 550 [0028, Fig. 4, 0030, Fig. 5).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising: (1.A)

	emitting a flexural wave from the transmitter; (1.C)
	recording a four component dipole waveform with the receiver, wherein the four component dipole waveform comprises XX, XY, YX, and YY components; (1.D)
	rotating the four component dipole waveform using Alford rotation to produce rotated waveform components, wherein the rotated waveform components comprise XXΘ, XYΘ, YXΘ, and YYΘ components; (1.E)
	comparing a travel time of XXΘ and YYΘ components to identify a fast wave and a slow wave from the rotated waveform components; (1.F)
	processing the fast wave and the slow wave using high-resolution data-driven processing to obtain a fast wave flexural dispersion curve and a slow wave flexural dispersion curve; (1.G)
	determining a frequency dependent anisotropy curve using the fast wave flexural dispersion curve and the slow wave flexural dispersion curve; (1.H)
	and determining a low-resolution shear anisotropy. (1.I)”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).

For example, highlighted limitations/steps (1.E) ~ (1.I) are treated by the Examiner as belonging to Mathematical Concept grouping because it involves mathematical calculation and equation as shown in dependent claims 5-12 and also in the specification. The limitation/step (1.G) can be also interpreted as the combination of Mental Processing and Mathematical Concept grouping.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
uplicated elements are not repeated)
In Claim 1: “A method”, “disposing an acoustic logging tool in a wellbore, wherein the acoustic logging tool comprises a transmitter and a receiver”, “emitting a flexural wave from the transmitter” and “recording a four component dipole waveform with the receiver”;
In Claim 2: “the transmitter comprises a dipole”;
In Claim 3: “the transmitter comprises a first transmitter configured to transmit in a first direction and a second transmitter configured to transmit in a second direction, wherein the first transmitter and second transmitter are not at the same elevation on the acoustic logging tool”;
In Claim 4: “the receiver is operable to capture a cross-dipole acoustic field”;
In Claim 13: “A method of low-resolution processing for anisotropy”;
In Claim 17: “A well measurement system”, “a conveyance” and “an information handling system”;
	As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/steps “disposing an acoustic logging tool in a wellbore, wherein the acoustic logging tool comprises a transmitter and a receiver”, “emitting a flexural wave from the transmitter” and “recording a four component dipole waveform with the receiver” are standard acoustic well logging process steps in the art and they are not particular.
As per claim 2, the limitation/element “the transmitter comprises a dipole” represent a standard dipole transmitter in the art and it is not particular.
As per claim 3, the limitation/element “the transmitter comprises a first transmitter configured to transmit in a first direction and a second transmitter configured to transmit in a second direction, wherein the first transmitter and second transmitter are not at the same elevation on the acoustic logging tool” is standard features of a dipole transmitter and it is not particular.
As per claim 4, the limitation/step “the receiver is operable to capture a cross-dipole acoustic field” represent data collection step and it only adds insignificant extra solution activity to the judicial exception.
As per claim 13, the additional element in the preamble “A method of low-resolution processing for anisotropy” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use.
As per claim 17, the additional element in the preamble “A well measurement system” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitations/elements “a conveyance” and “an information handling system” are standard elements in the art and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real 
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Walsh, Zhu, Manescu and rWang, etc. among the list of prior art references cited below)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Walsh (J. Walsh and et al, “A Dispersion-Based Method for Measuring Dipole Shear Anisotropy”, SPWLA 51st Annual Logging Symposium, June 19-23, 2010), hereinafter ‘Walsh’ in view of Zhu (CN 102830433 A).
As per claim 1, Walsh discloses
A method comprising: (method [title, abs, pg. 2 right col middle section])

	emitting a flexural wave from the transmitter; (the flexural wave generated by each dipole transmitter [pg. 1 right col])
	recording a four component dipole waveform with the receiver, wherein the four component dipole waveform comprises XX, XY, YX, and YY components; (four sets of data, source and receiver [pg. 2 left col top section])
	rotating the four component dipole waveform using Alford rotation to produce rotated waveform components, wherein the rotated waveform components comprise XXΘ, XYΘ, YXΘ, and YYΘ components; (Alford rotation [pg. 2 left col])
	comparing a travel time of XXΘ and YYΘ components to identify a fast wave and a slow wave from the rotated waveform components; (the flexural wave generated by each dipole transmitter splits into two flexural waves traveling at different velocities that are polarized orthogonal to each other. These fast and slow flexural waves are received by the in-line and cross-line receiver arrays simultaneously [pg. 1 right col], side note: although Walsh is not explicit on comparing a travel time of XXΘ and YYΘ components, i.e. rotated waveforms instead of measured ones, to identify a fast wave and a slow wave from the rotated waveform components, it would have been obvious to a person having ordinary skill in the art to compare rotated components XXΘ and YYΘ instead of XX and YY. Also see Kozak in the prior art section below for the teachings of the limitation)
	processing the fast wave and the slow wave using high-resolution data-driven processing to obtain a fast wave flexural dispersion curve and a slow wave flexural dispersion curve; (the fast and slow flexural dispersion curves after rotation of waveform data [abs], dispersion curve estimates, Wang, 2006, fast and slow flexural dispersion estimates [pg. 4 left col], the processing chain requires a robust and reasonably accurate estimate of the dipole flexural dispersion [pg. 2 right col middle section])

Walsh further discloses determining a frequency dependent anisotropy using the fast wave flexural dispersion curve and the slow wave flexural dispersion curve; (anisotropy mechanism indicator can be generated, by comparing the extracted estimates of fast and slow flexural dispersion [abs], DATC, dispersion anisotropy from two component data [pg. 2 right col top section], dispersion-based anisotropy method [pg. 2 right col lower section - pg. 6 left col]), but is not explicit regarding a frequency dependent anisotropy curve.

Zhu discloses a frequency dependent anisotropy curve (anisotropy … curve as a function of frequency using spectral magnitude of the waveform XX or YY [abs])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the 

Walsh further discloses determining an indicator for an anisotropy. (AI and CI flag ‘anisotropy and crossover indicators’, CI flag is an indicator of stress induced anisotropy [pg. 5 left col], equivalent to determining a low resolution shear anisotropy. If the limitation is intended for an approximate modeling of anisotropy, see Van Real (US 20050090986 A1) further in prior art section below), 

As per claim 2, Walsh and Zhu disclose claim 1 set forth above.
Walsh further discloses the transmitter comprises a dipole. (dipole transmitter [abs, pg. 1 right col introduction section]).

As per claim 4, Walsh and Zhu disclose claim 1 set forth above.
Walsh further discloses the receiver is operable to capture a cross-dipole acoustic field. (cross-dipole receivers [Fig. 1], cross line receiver array [pg. 1 right col]). 

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh and Zhu in view of Mathiszik (US 20190187316 A1) hereinafter ‘Mathis’.
As per claim 3, Walsh and Zhu disclose claim 1 set forth above.


Mathis discloses the first transmitter and second transmitter are not at the same elevation on the acoustic logging tool (first transmitter, second transmitter, depth is different [0080, 0090, Claim 17]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Mathis to use transmitters in different elevations for a robust determination of dipole shear anisotropy.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh and Zhu in view of Manescu (A. Manescu and et al, “An Anisotropy Study: Integrated Interpretation of Shear Wave and Resistivity Anisotropy in an Offshore Field in India”,  SPE Oil and Gas India Conference and Exhibition held in Mumbai, India, 20–22 January 2010), hereinafter ‘Manescu’.
As per claim 9, Walsh and Zhu disclose claim 1 set forth above.


However, the set forth combined prior art is not explicit regarding preparing an anisotropy model from the frequency dependent anisotropy curve; fitting the anisotropy model to a difference measurement; and determining a transmission/receiver resolution anisotropy.

Manescu discloses preparing an anisotropy model based on fast and slow share slowness curves (anisotropy modeling, difference between the fast and the slow shear
indicates the amount of anisotropy. These two shear slowness curves [pg. 3 middle section]), fitting the anisotropy model to a difference measurement; (anisotropy modeling data-fitting [pg. 3 middle section]) and determining a transmission/receiver resolution anisotropy (anisotropy, resolution, the source-to-array middle point [pg. 4 top section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhu and Manescu to determine a low-resolution shear anisotropy by preparing an anisotropy model from the frequency dependent anisotropy curve; fitting the anisotropy model to a difference measurement; .

	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Walsh in view of Manescu  and Zhu.
As per claim 13, Walsh discloses 
	A method of low-resolution processing for anisotropy comprising: (method for measuring … anisotropy [title], AI and CI flag ‘anisotropy and crossover indicators’, CI flag is an indicator of stress induced anisotropy [pg. 5 left col])
	disposing an acoustic logging tool in a wellbore, wherein the acoustic logging tool comprises a transmitter and a receiver; (sonic instrument, transmitters, receivers [pg. 1 right col, Fig. 1])
	emitting a flexural wave from the transmitter; (the flexural wave generated by each dipole transmitter [pg. 1 right col])
	recording a four component dipole waveform with the receiver, wherein the four component dipole waveform comprises XX, XY, YX, and YY components; (four sets of data, source and receiver [pg. 2 left col top section])
However, Walsh is silent regarding identifying a fast wave azimuth and slow wave azimuth corresponding to a middle point between the transmitter and the receiver.

Manescu discloses the above recited limitation (fast and slow shear slowness curves, The anisotropy is expressed as the percentage difference between fast and slow shear 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Walsh in view of Manescu to identifying a fast wave azimuth and slow wave azimuth corresponding to a middle point between the transmitter and the receiver
for a robust determination of dipole shear anisotropy.

Wash continues to disclose
	rotating the four component dipole waveform using Alford rotation to produce rotated waveform components, wherein the rotated waveform components comprise XXΘ, XYΘ, YXΘ, and YYΘ components; (Alford rotation [pg. 2 left col])
	transforming the rotated waveform components into a frequency domain using a Fourier transform; (processing is done in the frequency domain using the flexural dispersion over the full bandwidth of the data [abs], DATC, DAFC for dispersion anisotropy … performed in the frequency domain [pg. 2 right col middle section], side note: use of Fourier transform is a standard process of converting time domain waveforms into a frequency domain. see also rWang (WO 20171728 A1) for using fast Fourier transform)
	determining a slowness difference between the fast wave azimuth and slow wave azimuth in the frequency domain; (The amount of anisotropy is computed from the 

Manescu further discloses preparing an anisotropy model based on fast and slow share slowness curves (anisotropy modeling, difference between the fast and the slow shear
indicates the amount of anisotropy. These two shear slowness curves [pg. 3 middle section]), 
	fitting the anisotropy model to a difference measurement; (anisotropy modeling data-fitting [pg. 3 middle section]) and 
	determining a transmission/receiver resolution anisotropy (anisotropy, resolution, the source-to-array middle point [pg. 4 top section])

Although Manescu discloses preparing an anisotropy model based on fast and slow share slowness curves, Manescu is not explicit regarding preparing an anisotropy model from the frequency dependent anisotropy curve.

Zhu discloses a frequency dependent anisotropy curve (anisotropy … curve as a function of frequency using spectral magnitude of the waveform XX or YY [abs], dispersion characteristic, evaluate anisotropy, fast and slow … wave velocity [0003])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Manescu and Zhu to prepare an .

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Walsh, Manescu and Zhu in view of Van Manen (D. Van Manen and et al, “Shear-wave Statics Using Receiver Functions”, 2002 SEG Annual Meeting, Salt Lake City, Utah, October 2002), hereinafter ‘VanManen’.
As per claim 17, Walsh, Manescu and Zhu disclose claim 13 set forth above.
Manescu discloses determining the transmission/receiver resolution anisotropy (anisotropy, resolution, the source-to-array middle point [pg. 4 top section]), but is silent regarding increasing a resolution of the transmission/receiver resolution anisotropy by deconvolution.

VanManen discloses producing a high resolution profile receiver function relying on deconvolution method applied to the traces (method relied on … deconvolution of vertical with radial component traces in the common-receiver domain followed by a stacking step, repeated for each receiver, resulting in a profile of high-resolution stacked receiver functions receiver function analysis [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of VanManen to increase a resolution of the .

	Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over rWang (WO 2017172810 A1), hereinafter ‘rWang’ in view of Manescu.
As per claim 18, rWang discloses
	A well measurement system comprising: (systems and methods for processing acoustic logging information [abs])
	an acoustic logging tool, wherein the acoustic logging tool comprises: (an acoustic logging tool [0010, 0031-0032, Fig. 1, Fig. 3])
	at least one receiver; (receiver array, receivers [0036, Fig. 3])
	and at least one transmitter; (transmitter [0036, Fig. 3])
	a conveyance, wherein the conveyance is attached to the acoustic logging tool; (drill string [0030])
	and an information handling system, (computer systems [Fig. 13B]), 
	wherein the information handling system is configured to compute a high resolution-shear wave slowness and anisotropy by data-driven processing (shear wave slowness [0003, 0005, 0025], anisotropy [0052-0055, Fig. 7]).

rWang further discloses axial resolution between transmitter and receiver arrays (axial resolution [0037]) and determination of anisotropy by data-driven processing (dispersion model, Ani, anisotropy parameters [0052]), but is not explicit on computing a transmission/receiver resolution anisotropy. 

Manescu discloses determination of a transmission/receiver resolution anisotropy (anisotropy, resolution, the source-to-array middle point [pg. 4 top section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of rWang in view of Manescu to computing a transmission/receiver resolution anisotropy as a wat to obtain a robust determination of dipole shear anisotropy.

As per claim 19, rWang and Manescu disclose claim 18 set forth above.
Manescu further discloses the at least one receiver and at least one transmitter are configured to generate a four component dataset (XX, XY, YX, YY [Fig. 1], X Receiver, Y Receiver, X Source, Y Source [Fig. 2]).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over rWang and Manescu in view of Zhu.
As per claim 20, rWang and Manescu disclose claim 18 set forth above.
The set forth combined prior art is silent regarding the system further comprises a frequency-domain anisotropy model.

Zhu discloses a frequency dependent anisotropy curve (anisotropy … curve as a function of frequency using spectral magnitude of the waveform XX or YY [abs], dispersion characteristic, evaluate anisotropy, fast and slow … wave velocity [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhu to use a frequency-domain anisotropy model for a robust determination of dipole shear anisotropy.

Allowable Subject Matter
	Claims 5-8, 10-12 and 1-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 5, the closest prior art of record, Walsh and Zhu, either singularly or in combination, fail to anticipate or render obvious limitations 
	“wherein comparing an arrival time comprises matching arrival times in a specified time window using the following equation:
	 
    PNG
    media_image3.png
    79
    369
    media_image3.png
    Greyscale

	where XXθ(t+ At) and YYθ(t) are rotated waveform components at the specified time and Δt is a time difference in arrival between the XX component and the YY component“. 
	Newly found reference, Lympertos (E. Lympartos and E. Dermatas, “Acoustic Emission Source Location Using MultiFrequency Arrival Times”, IEEE MELECON 2006, May 16-19, Benalmádena ‘Málaga’, Spain) discloses estimation of the source-sensors distance and the acoustic emission event-time being solved as a square error 

As per claim 6, the closest prior art of record, Walsh and Zhu, either singularly or in combination, fail to anticipate or render obvious limitations
“applying a smoothing function before processing the fast wave and the slow wave, wherein the smoothing function comprises:

    PNG
    media_image4.png
    160
    468
    media_image4.png
    Greyscale

	where                 
                    
                        
                            θ
                        
                        ^
                    
                
             represents a mean value of an estimate of fast shear azimuth and θth represents a threshold of determination” in combination with base claim limitations.

	Newly found reference, Yuan (D. Yuan and A. Li, “Determination of Microseismic Event Back-Azimuth From S-Wave Splitting Analysis”, SEG International Exposition and 86th Annual Meeting, 2016) discloses a new method of determining event back-azimuths by analyzing S-wave splitting in microseismic data [abs], but is silent regarding the above allowable limitations.

As per claim 7, the closest prior art of record, Walsh and Zhu, either singularly or in combination, fail to anticipate or render obvious limitations
“determining a frequency dependent anisotropy curve comprises solving the following equation:

    PNG
    media_image5.png
    133
    428
    media_image5.png
    Greyscale

	where                 
                    
                        
                            S
                        
                        
                            F
                            L
                        
                        
                            S
                        
                    
                
            (f) is flexural dispersion estimates for the slow wave,                 
                    
                        
                            S
                        
                        
                            F
                            L
                        
                        
                            f
                        
                    
                
            (f) is flexural dispersion estimates for the slow wave represent and the fast wave, sens(f) is flexural sensitivity of shear wave slowness, and Ani(f) is a low-frequency asymptote” in combination with base claim limitations.

As per claims 10 and 14, the closest prior art of record, Walsh and Zhu, either singularly or in combination, fail to anticipate or render obvious limitations
“fitting the anisotropy model comprises determining:
	
    PNG
    media_image6.png
    69
    492
    media_image6.png
    Greyscale

	where Δsmodel(f) is the difference between the anisotropy model and the difference measurement, Δso is a variable, a is a variable, b is a variable, and                 
                    
                        
                            S
                        
                        
                            F
                            L
                        
                        
                            A
                            V
                            G
                        
                    
                
            (f) is an average value of the anisotropy model for a fast wave at a specified frequency” in combination with base claims’ limitations.

Newly found reference, Horne (S. Horne and et al, “Anisotropic Slowness Inversion Using 3D VSP Data”, 2008 SEG Annual Meeting, Las Vegas, Nevada, November 2008), discloses slowness curve inverted anisotropy using model parametrization [abs], but is silent regarding the above allowable subject matter.

As per claim 8, claim would be also allowable because base claim 7 would be allowable.

As per claims 11-12 and 15-16, claim would be also allowable because base claims 10 and 14 would be allowable.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Kozak (M. Kozak and et al, “Azimuthal Shear Wave Anisotropy Analysis, Guided in time domain”, SPWLA 55th Annual Logging Symposium, May 18-22, 2014) discloses  comparing a travel time of XX and YY components to identify a fast wave and a slow wave from the waveform components and Alford rotation (XX data, YY data [abs], two in-line ‘XX and YY’, flexural wave will split into slow and fast modes that travel with different velocities, waveform rotation technique, Alford [pg. 1 right col]).
	Para (J.O. Parra and et al, “Dispersion Analysis and Inversion of Azimuthal Shear Anisotropy from Cross-Dipole Data”, SPWLA 50th Annual Logging Symposium, June 21-24, 2009) discloses splitting of these three curves, i.e., dispersion slowness curves, exhibits the fractured-induced anisotropy in limestone in the full frequency range, [pg. 7, Fig. 4], visualized the frequency-dependent azimuthal shear anisotropy of the synthetic data [pg. 1 right col], technique for estimating in-situ shear anisotropy [pg. 2 right col bottom section – pg. 3 left col], three parameters of shear anisotropy [Fig. 1], modeling [pg. 4] and depth dependent anisotropy curve Anisotropy [Fig. 6 -7].

	Van Real (US 20050090986 A1) discloses approximating anisotropic modeling (Anisotropic … parameters, approximation to the anisotropic modeling [abs], effects of anisotropy, approximates … modeling wherein isotropy is … taken into account [0031]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DOUGLAS KAY/	Primary Examiner, Art Unit 2865